DETAILED ACTION
This is a response to Applicant’s remarks filed 02/28/2022. Claim 4 is canceled. Claim 31 is new. Claims 1-3, 5-31 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 9, filed 02/28/2022, with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For at least these reasons, applicant’s arguments are considered not persuasive. New prior art is Mukherjee (US 2020/0351011A1).
Applicant’s arguments, see page 9-10, filed 02/28/2022, with respect to 103 rejection of claim 4 have been fully considered and are persuasive.  The rejection of claim 4 has been withdrawn. 


.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 5-31 are rejected under 35 U.S.C 103 as being unpatentable over Kakishima et al. (US 2020/0259608), hereinafter “Kakishima”, in view of Mukherjee (US 2020/0351011A1), hereinafter “Mukherjee”, in further view of Chen (US 2019/0089437), hereinafter “Chen”.


Regarding claim 1 and 23, Kakishima teaches:
A method of wireless communication performed by a user equipment (UE), comprising: 
selecting one or more sub-bands, of a plurality of sub-bands in a wideband structure of an unlicensed spectrum, for processing in association with receiving a reference signal (Kakishima, [0005]: Scheme for acquiring preliminary information to schedule sub-band CSI-RSs, so such available sub-bands can achieve better link quality and scheduling. Fig. 5, [0056-0060]: Steps S101-S104 disclose UE receiving RSs from gNB to determine valid/available sub-bands. Step S101: gNB 20 transmitting multiple sub-band CSI-RSs to the UE 10, where these sub-band CSI-RSs are predetermined RS multiplexed on partial (same or different) resources. Step S102: The UE may measure reception quality of the multiple sub-band CSI-RSs. Step S103: Sub-band selection – the UE may select, from the sub-bands allocated to the multiple sub-band CSI-RSs, the sub-band having the best reception quality, according to the capabilities of the receiving UE. Step S104: UE transmit feedback information to the gNB 20.) , 
wherein the one or more sub-bands include at least one valid sub-band of a set of valid sub-bands in which the reference signal is received; and processing the one or more sub-bands in association with receiving the reference signal (Kakishima Fig. 5 [0061-0063]: Scheme where gNB transmits the sub-band CSI-RS to the UE, and UE process the CSI and transmits CSI/CQI feedback back to the gNB. Step S105 – gNB may transmit a sub-band CSI-RS on the selected sub-band to the UE10. UE performs CSI calculation based on the sub-band CSI-RS. Step S106, UE transmits CSI/CQI feedback to the gNB based on the calculated CSI.).
	
Kakashima does not teach:
receiving a sub-band usage indication in a channel occupancy time structure information (COT-SI);
… and based at least in part on the sub-band usage indication
However, Mukherjee, in the same field of sub-band determination, teaches:
receiving a sub-band usage indication… (Mukherjee Fig. 11A, 1112/1116/1118 [0140, 0151]: in the process for determining sub-band occupancy, the UE receives from the base station, information relating to communications channel usage, in the form of N bitmaps, where each bitmap indicates a different control channel resource allocation that may be used for communication with the UE [0140], Fig. 1112/1116. This bitmap information equates to the sub-band usage indication.)
… and based at least in part on the sub-band usage indication (Mukherjee [0139]: The UE determines which sub-band of a DL band being used by the UE are occupied, where sub-band occupancy indicates which sub-bands are being used to communicate with the UE, based in part on the bitmap which indicates the different channel resources that may be used to communicate with the UE. [0140]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Mukherjee into the method of Kakishima in order to improve on the sub-band selection with prior knowledge of sub-bands that are available or pre-selected by a bitmap indication. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
   Kakishima and Muhkerjee do not teach:
…in a channel occupancy time structure information (COT-SI)...
However, Chen, in similar field of prescribing sub-bands for selection for receiving CSI-RS, teaches:
…in a channel occupancy time structure information (COT-SI)… (Chen [0202-0204]: The UE selecting module 601 is configured to select one or more CSI-RS resources in the prescribed sub-band from the CSI-RS resource set configured by the base station, where the prescribed sub-band information is transmitted on downlink channel information (DCI). COT-SI is broadly interpreted to functionally include DCI as equivalent to the COT-SI as downlink transmission sent after the LBT and before the CSI-RS transmission, and comprises of control information on the time and frequency resources for the CSI-RS transmission, in the prescribed (or valid) subband.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Kakashima in view of Muhkerjee in order to provide equivalent manner in which to send downlink messages to the UE (also include aperiodic CSI-RS trigger, a PDSCH grant, a physical uplink shared channel grant, for example) to improve on the selection of available UE subbands for CSI-RS treception and CSI feedback.  


Particularly for claim 23, Kakishima teaches:
A user equipment (UE) for wireless communication, comprising: 
a memory; and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (Kakishima [0037]: UE includes a CPU, memory, where operations of the UE may be implemented by the CPU processing or executing data and programs stored in memory): 

Regarding claims 2 and 24, Kakishima teaches:
the reference signal is a channel state information reference signal (CSI-RS) (Kakishima Fig. 5 [0061-0063]: Step S105 – gNB may transmit a sub-band CSI-RS on the selected sub-band to the UE10.).

Regarding claims 3 and 25, Kakishima does not teach:
the set of valid sub-bands is determined based at least in part on a sub-band usage indication
However, Mukherjee, in a similar field of sub-band determination, teaches:
the set of valid sub-bands is determined based at least in part on a sub-band usage indication
(Mukherjee Fig. 11A, 1112/1116 [0139]: The usage indication, N bitmaps, each bitmap indicate a different channel resource allocation that may be used for communicating with the UE. The UE determines which sub-bands of a DL band are used to communicate with the UE, in part based on the bitmap indications.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Mukherjee into the method of Kakishima in order to improve on the sub-band selection with prior knowledge of sub-bands that are available or pre-selected by a bitmap indication. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 5 and 26, Kakishima teaches:
processing the one or more sub-bands include transmitting a channel state information (CSI) report for each of the one or more sub- bands . (Kakishima Fig. 5 [0061-0063]: CSI acquisition scheme where gNB transmits the sub-band CSI-RS to the UE, and UE process the CSI and transmits CSI/CQI feedback back to the gNB. Step S105 – gNB may transmit a sub-band CSI-RS on the selected sub-band to the UE10. UE performs CSI calculation based on the sub-band CSI-RS. Step S106, UE transmits CSI/CQI feedback to the gNB based on the calculated CSI.) .

Regarding claims 6 and 27, Kakishima teaches:
the one or more sub-bands include each of the plurality of sub-bands in the wideband structure. (Kakishima, Fig. 7, 8 [0066]: In a second example, Step S201 (similar to Step 101), the gNB 20 may transmit multiple wideband CSI-RSs to the UE, where these CSI-RSs are predetermined RS multiplexed on all frequency resources. Fig. 8A discloses wideband CSI-RSs.)

Regarding claims 7 and 28, Kakishima teaches:
the one or more sub-bands include the set of valid sub-bands only. (Kakishima Fig. 5 [0059]: Step S103: Sub-band selection – the UE may select, from the sub-bands allocated to the multiple sub-band CSI-RSs, the sub-band having the best reception quality, according to the capabilities of the receiving UE.)

Regarding claims 8 and 29, Kakishima teaches:
the one or more sub-bands include a subset of valid sub-bands, of the set of valid sub-bands, included in at least one sub-band cluster of one or more sub-band clusters. (Kakishima, Fig. 6A, 6B sub-band CSI-RSs in different time slots and freq sub-bands.) 

Regarding claim 9, Kakishima teaches:
The method of claim 8, wherein the at least one sub-band cluster includes a largest sub-band cluster of the one or more sub-band clusters. (Kakishima, Fig. 6A, 6B sub-band CSI-RSs in different time slots and frequency sub-bands.) 

Regarding claim 10, Kakishima teaches:
The method of claim 8, further comprising: transmitting capability information indicating a number of sub-band clusters that can be processed by the UE, 
wherein a number of sub-band clusters in the at least one sub-band cluster matches the number of sub-band clusters that can be processed by the UE (Kakishima, Fig. 6A, 6B sub-band CSI-RSs in different time slots and freq sub-bands.) 

Regarding claims 11 and 30, Kakishima teaches:
the one or more sub-bands are selected based at least in part on (Kakishima [0059: Step S103: Sub-band selection – the UE may select, from the sub-bands allocated to the multiple sub-band CSI-RSs, the sub-band having the best reception quality, according to the capabilities of the receiving UE. Priority is broadly interpreted to include best reception quality, versus low reception quality. )

Regarding claim 12, Kakishima teaches:
The method of claim 11, wherein the priority rule prioritizes a given sub-band, of the plurality of sub-bands, based at least in part on a frequency of the given sub- band. (Kakishima [0059: Step S103: Sub-band selection – the UE may select, from the sub-bands allocated to the multiple sub-band CSI-RSs, the sub-band having the best reception quality, according to the capabilities of the receiving UE. Best reception would equate to associating with best SINR or least interference, implicitly related to frequency (e.g. lower frequency would have better penetration through attenuating material, resulting in better reception quality.)

Regarding claim 13, Kakishima teaches:
The method of claim 11, wherein the priority rule prioritizes a given sub-band, of the plurality of sub-bands, based at least in part on the given sub-band including a synchronization signal block (SSB) or a physical broadcast channel (PBCH). (Kakishima [0113]: one or more embodiments may apply to synchronization signal and physical channel, such as Primary Signal/Secondary Synch Signal (PSS/SSS) and DM-RS).

Regarding claim 31, Kakishima teaches:
when selecting the one or more sub-bands for processing in association with receiving the reference signal, are configured to: select the one or more sub-bands further based at least in part on a priority associated with the one or more sub-bands. . (Kakishima [0059: Step S103: Sub-band selection – the UE may select, from the sub-bands allocated to the multiple sub-band CSI-RSs, the sub-band having the best reception quality, according to the capabilities of the receiving UE.)


Regarding claim 14, Kakishima does not teach:
transmitting sub-band channel quality indicator (CQI) feedback associated with the plurality of sub-bands in the wideband structure. 
However, Chen teaches:
transmitting sub-band channel quality indicator (CQI) feedback associated with the plurality of sub-bands in the wideband structure. (Chen Fig. 3 [0152]: Operation 303, the terminal provides feedback of one or more CQIs, and feedback of indication information of the selected CSI-RS resources (or selected CSI-RS ports). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Kakishima in view of Mukherjee in order to improve on scheduling policy with several UEs connected to a single gNB or base station.

Regarding claim 15, Kakishima does not teach:
the sub-band CQI feedback includes CQI feedback for each sub-band of the plurality of sub-bands in the wideband structure or for each sub-band of the set of valid sub-bands.
However, Chen teaches:
the sub-band CQI feedback includes CQI feedback  (Chen Fig. 3 [0152]: Operation 303, the terminal provides feedback of one or more CQIs, and feedback of indication information of the selected CSI-RS resources (or selected CSI-RS ports). [0166]:Operation 303, terminal can feedback the CQI , an indication information of the selected CSI-RS resource or CSI-RS port separately, or the terminal can feedback the CQI, and the indication information of the selected CSI-RS resource or CSI-RS port together.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Kakishima in order to improve on scheduling policy with several UEs connected to a single gNB or base station.

Regarding claim 16, Kakishima does not teach:
transmitting wideband channel quality indicator (CQI) feedback associated with the wideband structure. 
However, Chen teaches:
transmitting wideband channel quality indicator (CQI) feedback associated with the wideband structure. (Chen Fig. 3 [0152]: Operation 303, the terminal provides feedback of one or more CQIs, and feedback of indication information of the selected CSI-RS resources (or selected CSI-RS ports), not explicitly excluding sub-band or wideband CSI-RSs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Kakishima in order to improve on scheduling policy with several UEs connected to a single gNB or base station.

Regarding claim 17, Kakishima does not teach
the wideband CQI feedback is transmitted based at least in part on each of the plurality of sub-bands being included in the set of valid sub-bands.
However, Chen teaches:
the wideband CQI feedback is transmitted based at least in part on each of the plurality of sub-bands being included in the set of valid sub-bands. (Chen Fig. 3 [0152]: Operation 303, the terminal provides feedback of one or more CQIs, and feedback of indication information of the selected CSI-RS resources (or selected CSI-RS ports), not explicitly excluding sub-band or wideband CSI-RSs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Kakishima in order to improve on scheduling policy with several UEs connected to a single gNB or base station.

Regarding claim 18, Kakishima does not teach
an invalid indication is included in the wideband CQI feedback if at least one of the plurality of sub-bands is not included in the set of valid sub-bands.
However, Chen teaches:
an invalid indication is included in the wideband CQI feedback if at least one of the plurality of sub-bands is not included in the set of valid sub-bands. (Chen Fig. 3 [0140-0141]: Operation 302, the terminal can measure the CQI according to a number of transmission performance parameters such as RSRP, transport block size, channel capacity, SINR, etc., to determine suitable/valid sub-band. [0152]: Operation 303, the terminal provides feedback of one or more CQIs, and feedback of indication information of the selected CSI-RS resources (or selected CSI-RS ports). [0166]:Operation 303, terminal can feedback the CQI , an indication information of the selected CSI-RS resource or CSI-RS port separately, or the terminal can feedback the CQI, and the indication information of the selected CSI-RS resource or CSI-RS port together.)

Regarding claim 19, Kakishima does not teach
the wideband CQI feedback is determined based at least in part on one or more sub-bands of the set of valid sub-bands only.
However, Chen teaches:
the wideband CQI feedback is determined based at least in part on one or more sub-bands of the set of valid sub-bands only. (Chen Fig. 3 [0152]: Operation 303, the terminal provides feedback of one or more CQIs, and feedback of indication information of the selected CSI-RS resources (or selected CSI-RS ports). [0166]:Operation 303, terminal can feedback the CQI , an indication information of the selected CSI-RS resource or CSI-RS port separately, or the terminal can feedback the CQI, and the indication information of the selected CSI-RS resource or CSI-RS port together.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Kakishima in order to improve on scheduling policy with several UEs connected to a single gNB or base station.

Regarding claim 20, Kakishima does not teach:
transmitting uplink control information including an indication of the one or more sub-bands based at least in part on which the wideband CQI feedback is determined
However, Chen teaches:
transmitting uplink control information including an indication of the one or more sub-bands based at least in part on which the wideband CQI feedback is determined (Chen Fig. 3 [0152]: Operation 303, the terminal provides feedback of one or more CQIs, and feedback of indication information of the selected CSI-RS resources (or selected CSI-RS ports), not explicitly excluding sub-band or wideband CSI-RSs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Kakishima in order to improve on scheduling policy with several UEs connected to a single gNB or base station.

Regarding claim 22, Kakishima does not teach:
processing the one or more sub-bands includes performing channel estimation associated with the wideband structure, the channel estimation being performed based at least in part on at least one of: 
a wideband channel estimator, 
the set of valid sub-bands, or 
a set of sub-bands used for reporting channel quality indicator (CQI) feedback.
However, Chen teaches:
processing the one or more sub-bands includes performing channel estimation associated with the wideband structure, the channel estimation being performed based on:
a set of sub-bands used for reporting channel quality indicator (CQI) feedback. (Chen [0069]: CSI-RS is used for channel estimation in the downlink channel, and to guide the selection of pre-coding matrix ([0141] Step 302/303), and the terminal can only generate and report a CQI, a PMI an RI, etc. according to a measured CSI-RS. Fig. 3 [0152]: Operation 303, the terminal provides feedback of one or more CQIs, and feedback of indication information of the selected CSI-RS resources (or selected CSI-RS ports), not explicitly excluding sub-band or wideband CSI-RSs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Kakishima in order to improve on scheduling policy with several UEs connected to a single gNB or base station.

Claim 21 is rejected under 35 U.S.C 103 as being unpatentable over Kakishima, Mukherjee and Chen, in further view of Fukuda et al. (US 2017/0195997), hereinafter “Fukuda”.

Regarding claim 21, Kakishima does not teach:
The method of claim 1, wherein the reference signal is a tracking reference signal (TRS).
However, Fukuda teaches:
The method of claim 1, wherein the reference signal is a tracking reference signal (TRS). (Fukuda, [0067]: For the CSI-RS feedback scheme, it may suffice if a sufficient amount of CRS is transmitted for the measurement of RSRP by the terminal. Such a CRS may be referred ti as a tracking reference signal (TRS).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fukuda into the method of Kakishima in view of Mukherjee and Chen in order to broaden the feedback scheme by allowing other reference signals, that can function similarly to a CSI-RS signal, and produce similar results as a CSI-RS signal, including a tracking reference signal (TRS),  a periodic CSI-RS (P-CSI-RS) , or a semi-persistent CSI-RS (SP-CSI-RS).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         /HUY D VU/Supervisory Patent Examiner, Art Unit 2461